IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    February 3, 2014 Session

            FELISHA BROWN ET AL. v. KAREN L. SAMPLES ET AL.

                    Interlocutory Appeal from the Claims Commission
                         of the State of Tennessee, Eastern Division
                    No. T20120921       William O. Shults, Commissioner


                  No. E2013-00799-COA-R9-CV-FILED-APRIL 29, 2014


This is a medical malpractice1 action brought against the State of Tennessee and others. The
issue as to the appealing State is whether the plaintiffs complied with the pre-suit notice
requirements of Tenn. Code Ann. § 29-26-121 (2012 & Supp. 2013). The State argues that
the plaintiffs were required to send the pre-suit notice applicable to their claim against the
State to either (1) the Attorney General of Tennessee or an Assistant Attorney General, or
(2) the Division of Claims Administration of the State. The Tennessee Claims Commission
denied the State’s motion to dismiss, finding (1) no statutory authority requiring that pre-suit
notice as to the State be served upon one of the parties alluded to by the State, and (2) that
the State received adequate pre-suit notice in this case. We affirm and hold that the plaintiffs
complied with Section 121’s pre-suit notice requirements by providing notice to the
University of Tennessee Graduate School of Medicine, a health care provider, which entity
is a division of an agency of the State of Tennessee and also a named defendant in this case.

  Tenn. R. App. P. 9 Interlocutory Appeal by Permission; Judgment of the Claims
                      Commission Affirmed; Case Remanded

C HARLES D. S USANO, J R., C.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and T HOMAS R. F RIERSON, II, JJ., joined.

Joshua R. Walker, Knoxville, Tennessee, for the appellant, State of Tennessee.



        1
         The legislature amended Tenn. Code Ann. § 29-26-121 to replace the term “medical malpractice”
with “health care liability” effective April 23, 2012. See Act of April 23, 2012, ch. 798, 2012 Tenn. Pub.
Acts. The complaint at issue here – in the form of a notice of claim filed with the Division of Claims
Administration pursuant to Tenn. Code Ann. § 9-8-307 and -402 – was filed Feb. 9, 2012. In this opinion,
we will refer to the statute as it existed on the date the complaint was filed.
Robert E. Pryor, Jr., Knoxville, Tennessee, for the appellees, Felisha Brown and Donald
Brown, individually and as parents and next of kin of Silas Brown, deceased.

                                               OPINION

                                                     I.

       On October 13, 2010, plaintiff Felisha Brown went into labor at the University of
Tennessee Medical Center (“UTMC”). According to the complaint, plaintiffs’ infant son
Silas Brown died during or shortly after delivery as a result of the medical negligence of the
defendants. On April 25, 2011, plaintiffs, seeking to comply with Tenn. Code Ann. § 29-26-
121, provided pre-suit notice to the following defendants: (1) Dr. Karen Samples, who,
according to the complaint, “practiced at [UTMC] as a medical resident and/or as a fellow
practicing obstetrics and gynecology under the auspices of the University of Tennessee
Graduate School of Medicine and University Health System, Inc.”; (2) the University of
Tennessee Graduate School of Medicine; (3) UTMC; (4) Dr. Nirmala Upadhyaya, allegedly
employed by University Obstetrics and Gynecology, who monitored and supervised the labor
and also the medical resident, Dr. Samples; (5) University Obstetrics and Gynecology; and
(6) University Health System dba University of Tennessee Medical Center. On July 19,
2011, plaintiffs sent a second set of pre-suit notices to the above defendants, and also to Dr.
Mark Hennessy and High Risk Obstetrical Consultants, LLC.

        On February 9, 2012, plaintiffs filed a notice of claim with the Division of Claims
Administration pursuant to Tenn. Code Ann. § 9-8-307 and -402 (2012), in the form of a
complaint that complied with Tennessee Rules of Civil Procedure 8 and 10 (“the
complaint”). Named as defendants were Dr. Samples, a State employee; the UT Graduate
School of Medicine, a division of an agency of the State; and the State of Tennessee.2
Plaintiffs filed, with the complaint, a certificate of good faith as required by Tenn. Code Ann.
§ 29-26-122 (2012 & Supp. 2013). The complaint was filed one year and 119 days after the
alleged malpractice. Plaintiffs relied upon the 120-day extension of the one-year statute of
limitation provided by Tenn. Code Ann. § 29-26-121(c) for a plaintiff who provides pre-suit
notice under the statutory scheme set forth in Section 121.3



        2
         Plaintiffs also filed a medical malpractice complaint in the Circuit Court for Knox County against
Dr. Upadhyaya, University Obstetrics and Gynecology, Dr. Samples, University Health System dba UTMC,
Dr. Hennessy, and High Risk Obstetrical Consultants, LLC. Attached to this complaint was a certificate of
good faith as required by Tenn. Code Ann. § 29-26-122.
        3
          Tenn. Code Ann. § 29-26-121(c) provides that “[w]hen notice is given to a provider as provided in
this section, the applicable statutes of limitations and repose shall be extended for a period of one hundred
twenty (120) days from the date of expiration of the statute of limitations and statute of repose applicable
to that provider.”

                                                    -2-
        On May 9, 2012, plaintiffs’ claim was transferred from the Division of Claims
Administration to the Tennessee Claims Commission, pursuant to Tenn. Code Ann. § 9-8-
402(c).4 On July 12, 2012, the State filed a motion to dismiss on the ground that plaintiffs
had not provided pre-suit notice to the State as required by Section 121, and that plaintiffs
were therefore not entitled to the 120-day extension of the statute of limitation and thus their
action was time-barred. The Claims Commission denied the motion, holding that plaintiffs
complied with Section 121’s pre-suit notice requirements, and, in the alternative, that
extraordinary cause existed to excuse the plaintiffs’ failure to comply with the requirements
of the statute if there was any such failure. See Tenn. Code Ann. § 29-26-121(b) (“The court
has discretion to excuse compliance with this section only for extraordinary cause shown.”).
The State filed a motion for an interlocutory appeal pursuant to Tenn. R. App. P. 9, which
the Commission granted. Subsequently, we granted the State’s timely filed application with
us.

                                                      II.

        The sole issue on this appeal is whether the Claims Commission correctly held that
plaintiffs complied with the pre-suit notice requirements of Tenn. Code Ann. § 29-26-121
as it pertains to plaintiffs’ claim against the State of Tennessee.

                                                     III.

       There are no disputed facts relative to this appeal. “The trial court’s denial of
[d]efendants’ motions to dismiss involves a question of law, and, therefore, our review is de
novo with no presumption of correctness.” Stevens ex rel. Stevens v. Hickman Cmty.
Health Care Servs., Inc., No. M2012-00582-SC-SO9-CV, 2013 WL 6158000 at *2 (Tenn.,
filed Nov. 25, 2013) (citing Graham v. Caples, 325 S.W.3d 578, 581 (Tenn. 2010)). In
Stevens, the Supreme Court, construing Tenn. Code Ann. § 29-26-121, observed the
following general principles:

                 [W]e must interpret the meaning of various provisions of Tenn.
                 Code Ann. § 29-26-121. Statutory interpretation is a question
                 of law, which we review de novo. Pratcher v. Methodist
                 Healthcare Memphis Hospitals, 407 S.W.3d 727, 734 (Tenn.
                 2013). When interpreting a statute, our role is to ascertain and


        4
          Tenn. Code Ann. § 9-8-402(c) provides that “[t]he division of claims administration shall investigate
every claim and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the
notice. . . . If the division fails to honor or deny the claim within the ninety-day settlement period, the
division shall automatically transfer the claim to the administrative clerk of the claims commission.”

                                                     -3-
              effectuate the legislature’s intent. Sullivan ex rel. Hightower v.
              Edwards Oil Co., 141 S.W.3d 544, 547 (Tenn. 2004). We must
              not broaden or restrict a statute’s intended meaning. Garrison
              v. Bickford, 377 S.W.3d 659, 663 (Tenn. 2012) (quoting U.S.
              Bank, N A. v. Tenn. Farmers Mut. Ins. Co., 277 S.W.3d 381,
              386 (Tenn. 2009)). We also presume that the legislature
              intended to give each word of the statute its full effect. In re
              Estate of Trigg, 368 S.W.3d 483, 490 (Tenn. 2012). When
              statutory language is unambiguous, we accord the language its
              plain meaning and ordinary usage. Glassman, Edwards, Wyatt,
              Tuttle & Cox, P.C. v. Wade, 404 S.W.3d 464, 467 (Tenn. 2013).
              Where the statutory language is ambiguous, however, we
              consider the overall statutory scheme, the legislative history, and
              other sources. Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368
              (Tenn. 2012); Colonial Pipeline Co. v. Morgan, 263 S.W.3d
827, 836 (Tenn. 2008).

2013 WL 6158000 at *2.

                                              IV.

        The statute formerly known as the Medical Malpractice Act, and currently called the
Health Care Liability Act, contains a number of procedural requirements that a plaintiff must
satisfy to bring an action against a health care provider. Among these “hurdles” is the pre-
suit notice requirements of Tenn. Code Ann. § 29-26-121(a), which statute provides, in
pertinent part, as follows:

              (a)(1) Any person . . . asserting a potential claim for health care
              liability shall give written notice of the potential claim to each
              health care provider that will be a named defendant at least
              sixty (60) days before the filing of a complaint based upon
              health care liability in any court of this state.

              (2) The notice shall include:

              (A) The full name and date of birth of the patient whose
              treatment is at issue;
              (B) The name and address of the claimant authorizing the notice
              and the relationship to the patient, if the notice is not sent by the
              patient;

                                               -4-
(C) The name and address of the attorney sending the notice, if
applicable;
(D) A list of the name and address of all providers being sent a
notice; and
(E) A HIPAA compliant medical authorization permitting the
provider receiving the notice to obtain complete medical records
from each other provider being sent a notice.

(3) The requirement of service of written notice prior to suit is
deemed satisfied if, within the statutes of limitations and statutes
of repose applicable to the provider, one of the following occurs,
as established by the specified proof of service, which shall be
filed with the complaint:

(A) Personal delivery of the notice to the health care
provider . . . ; or

(B) Mailing of the notice:

(i) To an individual health care provider at both the address
listed for the provider on the Tennessee department of health
web site and the provider’s current business address, if different
from the address maintained by the Tennessee department of
health; . . . or

(ii) To a health care provider that is a corporation or other
business entity at both the address for the agent for service of
process, and the provider’s current business address, if different
from that of the agent for service of process; provided, that, if
the mailings are returned undelivered from both addresses, then,
within five (5) business days after receipt of the second
undelivered letter, the notice shall be mailed in the specified
manner to the provider’s office or business address at the
location where the provider last provided a medical service to
the patient.

(4) Compliance with subdivision (a)(3)(B) shall be demonstrated
by filing a certificate of mailing from the United States postal
service stamped with the date of mailing and an affidavit of the
party mailing the notice establishing that the specified notice

                                -5-
                was timely mailed by certified mail, return receipt requested. A
                copy of the notice sent shall be attached to the affidavit. . . .

                (b) If a complaint is filed in any court alleging a claim for health
                care liability, the pleadings shall state whether each party has
                complied with subsection (a) and shall provide the
                documentation specified in subdivision (a)(2). The court may
                require additional evidence of compliance to determine if the
                provisions of this section have been met. The court has
                discretion to excuse compliance with this section only for
                extraordinary cause shown.

(Emphasis added.) Regarding the eight named non-State defendants, all of whom received
pre-suit notice, plaintiffs fully complied with all of the pre-suit notice requirements of
Section 121.5 The State’s argument that plaintiffs’ cause of action as to it must be dismissed
with prejudice rests solely on its assertion that plaintiffs failed to provide effective pre-suit
notice to the State. As previously noted, the State argues that plaintiffs must provide pre-suit
notice to (1) either the Attorney General of Tennessee or an Assistant Attorney General, or
(2) the Division of Claims Administration. Plaintiffs did not send pre-suit notice to any of
these individuals/entity.

       In a thorough 30-page order denying the State’s motion, the Commission disagreed
with the State’s position. The Commission held, in pertinent part, as follows:

                [I]t is clear that on April 25, 2011, notice was sent personally to
                the resident, Dr. Samples, to University Health System, Inc., a
                separate entity which now operates UTMC, as well as UTMC
                itself, to the University of Tennessee Graduate School of
                Medicine, . . . and to Dr. Upadhyaya who now contends, in a
                related Knox County Circuit Court action, that in December
                2010 she too was a State employee and not a private practitioner
                ...

                                         *        *         *

                Nevertheless, the State argues that even though all of these
                individuals or entities received pre-suit notice at least 60 days


        5
         Plaintiffs also complied with Tenn. Code Ann. § 29-26-122 by filing a certificate of good faith with
their complaint.

                                                      -6-
before a Claim for Damages was filed with the Division, the
requirements of Tenn. Code Ann. § 29-26-121 were not
complied with. The State asserts that the notice should have
been sent to . . . the Office of the Attorney General and Reporter
and/or the Department of Treasury’s Division of Claims
Administration. The State reasons that these overwhelming
efforts by [plaintiffs] to advise the State that a medical
malpractice action was being seriously contemplated – because
of the actions of a young doctor which allegedly contributed to
the death of a newborn baby – were inadequate and failed to
gain [plaintiffs] the additional 120 days for filing suit authorized
by Tenn. Code Ann. § 29-26-121(c).

                      *       *         *

We believe the State’s position fails to properly acknowledge
the overwhelming evidence that the State had more than
adequate pre-suit notice that this claim was going to be filed and
that consequently [plaintiffs’] case was filed within the statute
of limitations.

                      *       *         *

[I]t seems more then disingenuous for the State to argue in this
case that the pre-suit notice was defective when in fact it was
received by Dr. Samples, the resident physician and a state
employee; Dr. Howard[,] the chief of the Obstetrics and
Gynecology Department at UTMC, also an employee of the
state; by Drs. Upadhyaya and Hennessy, who for we believe are
obvious reasons are now claiming in the Circuit Court that they
were also employees of the state on October 13, 2010; by Mr.
Keeting, the Risk Officer for UHS, whose offices are housed in
the same building as those of the Graduate School of Medicine;
by the UTMC and finally, by the University of Tennessee
Graduate School of Medicine[.]

                      *       *         *

The efforts of [plaintiffs’] counsel here have not obfuscated the
purposes behind either the Medical Malpractice Act or the

                                  -7-
Tennessee Claims Commission Act. The “essence” of Tenn.
Code Ann. § 29-26-121 is not to authorize dismissal of a claim
such as this because, as the State argues, service of pre-suit
notice should have been made on the Attorney General (or one
of his assistants) or the Division. The State has identified no
statutory or administrative regulation identifying either of those
offices as the required recipient of pre-suit notice at the time this
claim was instituted.

                       *      *         *

[I]t is clear to this Commission that with regard to the Medical
Malpractice Act alone, there were serious unresolved procedural
issues in the area of medical malpractice cases filed against
governmental entities which motivated the Legislature in its
2011 Session to proclaim clearly for the first time in Tenn. Code
Ann. § 29-26-102(c) that indeed the 2008 and 2009 amendments
to the Act did apply in cases brought against such entities –
including the State – because of the alleged actions of State-
employed medical providers and institutions. Governor Haslam
signed that legislation into law on June 16, 2011, but it is
effective only for causes of action accruing on or after October
1, of that year. That same legislation, in Tenn. Code Ann. § 29-
26-101(2), also made it clear that medical resident physicians,
such as Dr. Samples, are healthcare providers under the
definitional provisions of the Medical Malpractice Act and thus
entitled to receive [pre-suit notice].

These [plaintiffs] in April and July 2011 were in the difficult
situation of not knowing exactly when and what they were
required to do under the Medical Malpractice and Claims
Commission Acts, read in tandem, in a case where their cause of
action accrued on October 13, 2010, well before the clarifying
legislation which went into effect on October 1, 2011.

                       *      *         *

Finally, nowhere in either the Tennessee Claims Commission
Act or the Medical Malpractice Act, or any implementing
legislation, was a potential claimant informed that the proper

                                  -8-
              method of giving pre-suit notice under Tenn. Code Ann. § 29-
              26-121 was either to serve the Attorney General and/or the
              Division. The State now advises that it will not raise defenses
              such as the one now before the Commission if pre-suit notice is
              sent to either or both of those offices. However, any claimant
              seeking to find such a directive in April or July 2011 would have
              been unsuccessful since it simply did not exist.

                                    *      *         *

              In closing, we feel confident in finding that the General
              Assembly never intended that the amendments to the Medical
              Malpractice Act would completely strip away the rights of
              Tennessee citizens, who might have legitimate medical
              malpractice claims, because of some minor and hyper-technical
              error in initiating such a claim. Surely, that is not the intent of
              our elected representatives.

                                    *      *         *

              In light of the reasons discussed above, we find categorically
              that the [plaintiffs] have complied not only with the legislative
              intent behind Tenn. Code Ann. § 29-26-121 but also with its
              specific requirements, and that the Defendant State was
              afforded, through numerous avenues, more than adequate notice
              that this claim might be filed. The State has suffered no
              prejudice whatsoever under either the Claims Commission Act
              or the Medical Malpractice Act in the manner in which pre-suit
              notice was given and accordingly, this is a perfect example of
              why, in situations such as this, the General Assembly did not
              mandate, as it did with the failure to meet the Certificate of
              Good Faith requirement, dismissal of the claim.

(Emphasis added; bold font in original.)

       The applicable subsection of Section 121 in this case provides that notice must be
given “[t]o a health care provider that is a corporation or other business entity at both the
address for the agent for service of process, and the provider’s current business address, if
different from that of the agent for service of process.” Tenn. Code Ann. § 29-26-
121(a)(3)(B)(ii). As already stated, the State argues that its agent for service of process for

                                               -9-
the purpose of the pre-suit notice requirements in a medical malpractice case is the Attorney
General or an Assistant Attorney General. The sole authority cited by the State for this
proposition is Tenn. R. Civ. P. 4.04(6), which provides as follows:

               The plaintiff shall furnish the person making the service with
               such copies of the summons and complaint as are necessary.
               Service shall be made as follows:

                                     *       *          *

               (6) Upon the state of Tennessee or any agency thereof, by
               delivering a copy of the summons and of the complaint to the
               attorney general of the state or to any assistant attorney general.

(Emphasis added). As is readily seen, however, Rule 4.04, by its own clear terms, applies
to the service of a summons and complaint in a lawsuit. It does not address the concept of
pre-suit notice in a medical malpractice action. Moreover, the Claims Commission Rules,
Tenn. Comp. R. & Regs. 0310-01-01-.01, provide as follows:

               Proceedings before the Tennessee Claims Commission shall be
               conducted pursuant to the Tennessee Rules of Civil Procedure
               (TRCP) and subsequent amendments and interpretations where
               applicable except where specifically modified by these rules.
               Modifications are:

                                     *       *          *

               (2) TRCP Rule 3 is not followed. The following language is
               substituted in its place:

                     COMMENCING A CLAIM AND PROCEDURE 6

               Claims before the Commission are commenced in the manner
               described in T.C.A. §§ 9-8-301 et seq. and 401 et seq. especially
               402.

               (a) TAX CLAIMS – COMMENCED


       6
       It is not disputed that plaintiffs followed the procedures required by the Tennessee Claims
Commission Act for commencing an action in the Division of Claims Administration.

                                                 -10-
              Claims for taxes paid under protest are commenced by filing an
              original complaint and two copies with the Clerk of the
              Tennessee Claims Commission.

              (b) ALL OTHER CLAIMS – COMMENCED
              All other actions are commenced by filing a written notice of
              claim (see T.C.A. § 9-8-402 for requirements) with the Division
              of Claims Administration.

              (c) FROM THE DIVISION OF CLAIMS ADMINISTRATION
              TO THE CLAIMS COMMISSION:
              A claim proceeds from the Division of Claims Administration
              to the Claims Commission after the time periods set out in
              T.C.A. § 9-8-402(c) by either transfer from the Division of
              Claims Administration (no action required by claimant) or by
              filing with the Claims Commission (claimant is required to act)
              within the time limit set out in T.C.A. § 9-8-402(c).

                                    *      *          *

              (3) TRCP Rule 4 - Committee Comment: The rule on summons
              is retained for use by the state when bringing in third parties,
              and the like. The summons is not used by original claimants.

(Footnote and emphasis added; capitalization in original.) Tenn. R. Civ. P. 3, which “is not
followed” in actions filed with the Division of Claims Administration pursuant to the above
regulation, provides that “[a]ll civil actions are commenced by filing a complaint with the
clerk of the court.” The State further argues that Tenn. Comp. R. & Regs., ch. 0310-01-01-
.01 establishes an “alternate” agent for service of process of pre-suit notice, i.e., that a
claimant may also satisfy the requirements of Tenn. Code Ann. § 29-26-121(a)(3)(B)(ii) to
mail notice to the agent for service of process by sending pre-suit notice to the Division of
Claims Administration. There is nothing in the language of the regulation that says this, or
that discusses the concept of pre-suit notice in a medical malpractice action, or that
establishes an agent for the State to accept service of process.

       Similarly, there is no provision in the Medical Malpractice (currently Health Care
Liability) Act that addresses the issue of who is the proper agent for service of process upon
the State for providing pre-suit notice of a medical malpractice action. The Commission
correctly held that, at the time plaintiffs’ cause of action accrued, the applicable statutory
scheme contained no requirement that pre-suit notice be provided to the Attorney General

                                               -11-
or an Assistant Attorney General, or the Division of Claims Administration. The Act does
require pre-suit notice “[t]o a health care provider that is a corporation or other business
entity at both the address for the agent for service of process, and the provider’s current
business address, if different from that of the agent for service of process.” Tenn. Code Ann.
§ 29-26-121(a)(3)(B)(ii) (emphasis added). At the time plaintiffs’ action accrued, “health
care provider” was not defined.7 Plaintiffs mailed pre-suit notice to the University of
Tennessee Graduate School of Medicine, which, according to the State’s brief, is a division
of an agency of the State of Tennessee.

       In Hinkle v. Kindred Hospital, No. M2010-02499-COA-R3-CV, 2012 WL 3799215
at *6 (Tenn. Ct. App. M.S., filed Aug. 31, 2012) (perm. app. denied, Dec. 10, 2013), this
Court recently addressed an argument similar to the State’s assertion here, i.e., that pre-suit
notice was defective because of a failure to mail it to a defendant’s agent for service of
process. Rejecting this argument, we stated:




        7
            The General Assembly subsequently amended the Medical Malpractice Act in 2011 to provide as
follows:

                  (1) “Health care liability action” means any civil action, including claims
                  against the state or a political subdivision thereof, alleging that a health
                  care provider or providers have caused an injury related to the provision of,
                  or failure to provide, health care services to a person, regardless of the
                  theory of liability on which the action is based;

                  (2) “Health care provider” means:

                  (A) A health care practitioner licensed, authorized, certified, registered, or
                  regulated under any chapter of title 63 or title 68, including, but not limited
                  to, medical resident physicians, interns, and fellows participating in a
                  training program of one of the accredited medical schools or of one of such
                  medical school’s affiliated teaching hospitals in Tennessee;

                  (E) . . . or any legal entity that is not itself required to be licensed but which
                  employs one or more health care practitioners licensed, authorized,
                  certified, registered, or regulated under any chapter of title 63 or title 68.

See Act of May 20, 2011, ch. 510, § 8, 2011 Tenn. Pub. Acts. 510, 1506 (codified as amended at Tenn. Code
Ann. § 29-26-101(a) (2012)) (emphasis added). The 2011 amendment became effective on October 1, 2011.
The Supreme Court has observed that “the 2011 amendment does not apply retroactively[.]” Cunningham
v. Williamson Cnty. Hosp. Dist., 405 S.W.3d 41, 45 n.2 (Tenn. 2013).


                                                        -12-
              As another example of Ms. Hinkle’s failure to strictly comply
              with each provision of the notice statute, the hospital points out
              that the notice (the November 5, 2009 letter) was addressed to
              the administrator of the defendant hospital at the hospital’s
              business address, but not to its agent for service of process, as
              is required by Tenn. Code Ann. § 29–26–121(a)(3)(B)(ii).

                                    *      *          *

              In this case, the November 5 letter was sent to the hospital,
              which is the business address where Mr. Hinkle received the
              medical care that is the subject of the lawsuit. No objection was
              made to any alleged failure of service on the agent for service of
              process, and it is clear there was no confusion as to which entity
              was the anticipated defendant in any future lawsuit. The hospital
              received actual notice. It seems to us that the technical
              requirements in the statute are intended to provide just that:
              notice of the claim. Any arguments regarding the method of
              giving notice would be relevant where the defendant asserts no
              notice was received. They are not, however, where there is no
              dispute that the defendant received actual notice.

              Accordingly, we conclude that Ms. Hinkle complied with the
              notice requirements of the statute as to the defendant hospital.

Id., 2012 WL 3799215 at *6-7; see also Haley v. State, No. E2012-02484-COA-R3-CV,
2013 WL 5431998 at *1, *11 (Tenn. Ct. App. E.S., filed Sept. 25, 2013) (holding that
“plaintiff complied with section 121(a)’s notice requirement by complying with the claim
notice requirements of Tennessee Code Annotated section 9-8-402” and observing that “[t]he
statute does not preclude proof [of pre-suit notice] by other means. The State had actual
notice of the lawsuit months before the complaint was filed in the Claims Commission.”).

        Here, the Commission held that “the State had more than adequate pre-suit notice that
this claim was going to be filed.” We agree. Plaintiffs fully complied with Section 121’s
pre-suit notice requirements by mailing sufficient notice to the UT Graduate School of
Medicine, an agent of the State and, arguably a “health care provider” under the statute. This
holding comports with the interests of justice and avoids a harsh and unfair result. Tennessee
courts have long recognized that the interests of justice are promoted by providing injured
persons an opportunity to have their lawsuits heard and evaluated on the merits. The
Supreme Court observed in 1937 that “[w]e have stated repeatedly that it is the policy of this

                                               -13-
court to have controversies between litigants determined upon their merits.” Fiske v. Grider,
106 S.W.2d 553, 555 (Tenn. 1937); see also Henry, 104 S.W.3d at 481 (“in the interests of
justice, courts express a clear preference for a trial on the merits”); Henley v. Cobb, 916
S.W.2d 915, 916 (Tenn. 1996) (“It is well settled that Tennessee law strongly favors the
resolution of all disputes on their merits”); Childress v. Bennett, 816 S.W.2d 314, 316 (Tenn.
1991) (“it is the general rule that courts are reluctant to give effect to rules of procedure
which seem harsh and unfair, and which prevent a litigant from having a claim adjudicated
upon its merits”); Tenn. Dep’t of Human Servs. v. Barbee, 689 S.W.2d 863, 866 (Tenn.
1985) (“the interests of justice are best served by a trial on the merits”); Stevens, 2013 WL
6158000 at *8 (quoting and reaffirming general rule stated in Childress). As fully discussed
herein, nothing in the Medical Malpractice Act or the Claims Commission Act requires the
dismissal of plaintiffs’ case before its merits can be evaluated and before the State has even
filed an answer.

        The State relies upon Shockley v. Mental Health Cooperative, Inc., No. M2013-
00494-COA-R3-CV, 2013 WL 5947764 (Tenn. Ct. App. W.S., filed Nov. 4, 2013). In
Shockley, the Western Section of this Court affirmed the dismissal of the plaintiffs’
complaint for failure to comply with the pre-suit notice requirements where the plaintiffs sent
pre-suit notice to “the Mental Health Cooperative Foundation, Inc.” instead of the correct
defendant, “the Mental Health Cooperative, Inc.” Id. at *2. The Shockley Court stated that
“[h]ere, it is undisputed that the Foundation was neither a health care provider, nor was the
Foundation a proper defendant to this lawsuit.” Id. at *6. We concluded, “[w]hile we
recognize that this holding produces a harsh result, we are constrained by the plain language
of the Tennessee Medical Malpractice Act to affirm the trial court’s dismissal of this action.”
Id. at *11. We are not so constrained in this case, however, for Shockley is distinguishable
and inapposite. Here, the UT Graduate School of Medicine is a health care provider, a
proper defendant, and an agent of the State. Moreover, the State received pre-suit notice in
a timely manner in this case. Consequently, plaintiffs were entitled to the 120-day extension
of the statute of limitations pursuant to Tenn. Code Ann. § 29-26-121(c), and their complaint
was timely filed.

       The Claims Commission ruled, in the alternative, that plaintiffs demonstrated
extraordinary cause to excuse any failure to comply with Section 121. The Commission
opined as follows:

              [W]ith regard to the Medical Malpractice Act, . . . there were
              serious unresolved procedural issues in the area of medical
              malpractice cases filed against governmental entities[.]

                                    *      *          *

                                               -14-
              [N]owhere in either the Tennessee Claims Commission Act or
              the Medical Malpractice Act, or any implementing regulation,
              was a potential claimant informed that the proper method of
              giving pre-suit notice under Tenn. Code Ann. § 29-26-121 was
              either to serve the Attorney General or the Division. . . . [A]ny
              claimant seeking to find such a directive in April or July 2011
              would have been unsuccessful since it simply did not exist.

              This unsettled, uncharted, and evolving state of the law at the
              time the Browns were required to initiate this very serious
              medical malpractice action constitutes the sort of extraordinary
              cause provided for under Tenn. Code Ann. § 29-26-121(c)
              which warrants excusing any relatively minor technical flaws –
              if there were any – in the manner in which this litigation was
              commenced before the Claims Commission.

       As the Commission correctly discerned, the state of the law on the question of how
to serve Section 121 pre-suit notice on the State was unsettled, unclear, and potentially
confusing. As the Commission further noted, there was no statutory or regulatory guidance
on this issue at the time plaintiffs were required to provide pre-suit notice. We agree with
and affirm the Commission’s ruling that plaintiffs demonstrated extraordinary cause. We do
so as an alternative holding to our primary decree that plaintiffs fully complied with Section
121.

                                             V.

       The judgment of the Tennessee Claims Commission is affirmed. Costs on appeal are
assessed to the appellant, the State of Tennessee. This case is remanded to the Claims
Commission, pursuant to applicable law, for further proceedings.




                                           _____________________________________
                                           CHARLES D. SUSANO, JR., CHIEF JUDGE




                                             -15-